Syllabus by
ALLEN, J.
PUBLIC UTILITIES COMMISSION
(480 P) Under Section 614-53, General Code, the Public Utilities Commission of Ohio, after authorizing a public utility to issue capital stock, may for good cause shown suspend the right of such utility to further issue and dispose of such stock within this state.
CORPORATIONS
(160 Sa) Where the record shows that such utility hasl used the order of the Public Utilities Commission authorizing it to issue its capital stock as a basis for advertising its securities and inducing their purchase in Ohio and other states, good cause for the suspension of such authority is shown.
Marshall, C J, Robinson, Jones and Day, JJ, concur. Kinkade and Matthias, JJ, not participating.